                                                                                                   Case 2:19-cv-05605-DJH Document 1 Filed 11/12/19 Page 1 of 5




                                                                                          1
                                                                                                          THE CAVANAGH LAW FIRM
                                                                                          2                  A Professional Association

                                                                                                           1850 NORTH CENTRAL AVENUE
                                                                                          3                         SUITE 2400
                                                                                                           PHOENIX, ARIZONA 85004-4527
                                                                                          4                       (602) 322-4000


                                                                                          5   Richard W. Mear, SBN 024739
                                                                                              rmear@cavanaghlaw.com
                                                                                          6   Attorney for Defendants
                                                                                          7
                                                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                                          8
                                                                                                                         IN AND FOR THE DISTRICT OF ARIZONA
                                                                                          9
                                                                                         10   Leslie Bustamante, an individual,                  NO.
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11                                        Plaintiff,
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                              v.
                                                                                         12                                                      (Maricopa County Superior Court Case
                                                                                              Nordstrom, Inc., a foreign corporation; Last       No. CV2019-054645)
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   Chance, a division of Nordstom, Inc., a
                                                                                              foreign corporation; John Does I-V; Jane
                                                                                         14   Does I-V; Black Partnerships I-V; and                    PETITION FOR REMOVAL
                                                                                              White Corproations I-V,
                                                                                         15
                                                                                                                                   Defendants.
                                                                                         16
                                                                                         17
                                                                                                      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Nordstrom, Inc. and
                                                                                         18
                                                                                              Last Chance (incorrectly identified as a separate legal entity), (“Defendants”), by and
                                                                                         19
                                                                                              through undersigned counsel, respectfully files this Petition for Removal of Maricopa
                                                                                         20
                                                                                              County Superior Court Case No. CV2019-054645, from the Superior Court of the State of
                                                                                         21
                                                                                              Arizona, Maricopa County, to the United States District Court for the District of Arizona,
                                                                                         22
                                                                                              and in support thereof says as follows:
                                                                                         23
                                                                                                   1. A civil action seeking to recover money damages has been commenced by Plaintiff
                                                                                         24
                                                                                              and is now pending in the Maricopa County Superior Court in and for the State of
                                                                                         25
                                                                                              Arizona, captioned Leslie Bustamante v. Nordstrom, Inc, et. al., Maricopa County
                                                                                         26



                                                                                              9107400_1
                                                                                                  Case 2:19-cv-05605-DJH Document 1 Filed 11/12/19 Page 2 of 5




                                                                                          1   Superior Court Case No. CV2019-052850 (“the State Action”).
                                                                                          2       2. Plaintiff’s Complaint in the State Action was filed on October 10, 2018. A true and
                                                                                          3   correct copy of the Complaint filed by Plaintiff in the State Action is attached hereto as
                                                                                          4   Exhibit “A” and incorporated herein by reference. In the Complaint, Plaintiff seeks
                                                                                          5   monetary damages related to Defendant’s alleged negligence. See Ex. A at ¶¶ 6-18.
                                                                                          6   Plaintiffs also seek special damages, interest, and costs. Id. at ¶ 18 (1)-4). See Plaintiff’s
                                                                                          7   Demand on Defendants, dated November 5, 2018, attached hereto as Exhibit “B.”
                                                                                          8       3. Plaintiff’s Complaint was hand delivered to Defendants’ statutory agent on October
                                                                                          9   14, 2019. See Affidavits of Service (2), which are attached hereto as Exhibit “C.” A true
                                                                                         10   and correct copy of the Summons is attached hereto as Exhibit “D.” A true and correct
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   copy of the Civil Cover sheet is attached hereto as Exhibit “E.” A true and correct copy of
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   the Certificate Regarding Compulsory Arbitration is attached hereto as Exhibit “F.” To
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   date, Defendants are not aware of any other pleadings filed in the State Action.
                                                                                         14       4. Pursuant to L.R. 3.6(b), Defendants certify that Exhibits “A” and “C” through “F”
                                                                                         15   are true and correct copies of all documents filed in the State Action.
                                                                                         16       5. Upon information and belief, Plaintiff, at all material times in this lawsuit, resided
                                                                                         17   in the State of Arizona. See Exhibit “A” at ¶1.
                                                                                         18       6. In cases where entities rather than individuals are litigants, diversity jurisdiction
                                                                                         19   depends on the form of the entity. Johnson v. Columbia Properties Anchorage, LP, 437
                                                                                         20   F.3d 894, 899 (9th Cir. 2006). A corporation is a citizen only of (1) the state where its
                                                                                         21   principal place of business is located, and (2) the state in which it is incorporated. Id.
                                                                                         22       7. Nordstrom, Inc. is a corporation incorporated under the laws of the State of
                                                                                         23   Washington with its principal place of business located in Seattle, Washington and
                                                                                         24   therefore it is a citizen of Washington.
                                                                                         25       8. Last Chance is the name of a Nordstrom, Inc. store. Last Chance is not a
                                                                                         26   corporation or a d/b/a.



                                                                                              9107400_1                                      2
                                                                                                  Case 2:19-cv-05605-DJH Document 1 Filed 11/12/19 Page 3 of 5




                                                                                          1       9. This is a civil action over which this Court has original jurisdiction under the
                                                                                          2   provisions of 28 U.S.C. § 1332, and may be removed to this Court by Defendant pursuant
                                                                                          3   to the provisions of 28 U.S.C. § 1441(b) because it is a civil action between citizens of
                                                                                          4   different states and the matter in controversy herein exceeds the sum of $75,000,
                                                                                          5   exclusive of interest and costs.
                                                                                          6       10. In this action, Plaintiff seeks to recover monetary damages she claims are due as a
                                                                                          7   result of Nordstrom, Inc.’s and Last Chance’s negligence. See Exhibit “A” at ¶¶ 6-17.
                                                                                          8   According to the Complaint, Plaintiff claims that while she was trying on one shoe out of
                                                                                          9   a pair of shoes at Last Chance that were zip tied together, she tripped on the shoe that was
                                                                                         10   not on her foot, causing her to fall. Id. at ¶ 8. As a result of this accident, Plaintiff claims
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   that she has sustained physical injuries, some of which may be permanent, as well as pain,
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   suffering, mental and emotional anguish, and a general decrease in her quality of life. Id.
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   at ¶ 16. Plaintiff also alleged that she has incurred medical care expenses, will continue to
                                                                                         14   incur medical expenses in the future, lost wages, and other financial losses in the future.
                                                                                         15   Id. at ¶¶ 17-18.
                                                                                         16       11. Plaintiff submitted a pre-litigation demand on November 5, 2018 wherein she stated
                                                                                         17   that she suffered a comminuted supracondylar fracture, and a right distal humorous fracture
                                                                                         18   with separation of fracture fragments and joint effusion, which may be permanent in nature.
                                                                                         19   Plaintiff demanded $925,000 to resolve this dispute, which is well in excess of the
                                                                                         20   jurisdictional threshold for this Court.
                                                                                         21       12. Additionally, Plaintiff has certified that the case is not subject to compulsory
                                                                                         22   arbitration, meaning that Plaintiff views the case as having a value in excess of $50,000.00.
                                                                                         23   See Exhibit “B”; see also Ansley v. Metro Life Ins. Co., 215 F.R.D. 575 (D. Ariz. 2003)
                                                                                         24   (holding that a Certificate Regarding Compulsory Arbitration is a concession of the claimed
                                                                                         25   value of a case for purposes of determining whether the jurisdictional minimum has been
                                                                                         26   satisfied).



                                                                                              9107400_1                                     3
                                                                                                  Case 2:19-cv-05605-DJH Document 1 Filed 11/12/19 Page 4 of 5




                                                                                          1       13. Further, Plaintiff alleges in her Complaint the matter meets the criteria for Tier 2
                                                                                          2   pursuant to Arizona Rule of Civil Procedure 26.2(c)(3)(B). Under Rule 26.2, Tier 2 cases are
                                                                                          3   “actions claiming more than $50,000 and less than $300,000 in damages.” See Ariz. Civ. P.
                                                                                          4   R. 26.2(e). For purposes of determining the correct tier, the damages that may be considered
                                                                                          5   includes “all monetary damages …, but excludes claims for punitive damages, interest,
                                                                                          6   attorney’s fees in the case to be tiered, and costs.” See id. Plaintiff’s Tier 2 certification
                                                                                          7   means that she believes her monetary damages in this case are in excess of $50,000.
                                                                                          8       14. In light of Plaintiff’s claims of severe injury, her certification that her compensatory
                                                                                          9   and special damages exceed $50,000, and her pre-litigation demand of $925,000, it is clear
                                                                                         10   that the amount in controversy exceeds the jurisdictional minimum in this court. See Ansley,
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   218 F.R.D. at 576-78.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12       15. Accordingly, this civil action, over which this Court has original jurisdiction under
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   the provisions of 28 U.S.C. § 1332, may be removed to this Court by Defendant pursuant to
                                                                                         14   the provisions of 28 U.S.C. § 1441(b) because it is a civil action between citizens of different
                                                                                         15   states and the matter in controversy herein exceeds the sum of $75,000,000, exclusive of
                                                                                         16   interest and costs.
                                                                                         17       16. There are no other named defendants in this matter so no additional consent is
                                                                                         18   necessary. See 28 U.S.C. § 1146(b)(2)(A).
                                                                                         19       17. This Petition for Removal and Notice of Removal is filed within the appropriate time
                                                                                         20   allowed by the rules of this Court. See 28 U.S.C. § 1446(b)(1) and (b)(2)(B) (“Each
                                                                                         21   defendant shall have 30 days after receipt by or service on that defendant of the initial
                                                                                         22   pleading or summons described in paragraph (1) to file the notice of removal.”).
                                                                                         23       18. Pursuant to LRCiv. 3.6(a), a copy of the Notice of Removal has been filed with the
                                                                                         24   Clerk of the Superior Court of the State of Arizona, Maricopa County.
                                                                                         25       19. Pursuant to LRCiv 3.6(d), Defendant requests a jury trial, and has indicated the same
                                                                                         26   on the Civil Cover Sheet.



                                                                                              9107400_1                                      4
                                                                                                  Case 2:19-cv-05605-DJH Document 1 Filed 11/12/19 Page 5 of 5




                                                                                          1       WHEREFORE, PREMISES CONSIDERED, Defendant requests that the aforesaid
                                                                                          2   action pending in the Superior Court of Maricopa County, State of Arizona, be removed
                                                                                          3   from that Court to the United States District Court in and for the District of Arizona for trial
                                                                                          4   and determination of all issues, subject to motions pursuant to Rule 12 of the Federal Rules
                                                                                          5   of Civil Procedure.
                                                                                          6           DATED this 11th day of November, 2019.
                                                                                          7
                                                                                                                                             THE CAVANAGH LAW FIRM, P.A.
                                                                                          8
                                                                                                                                             BY: /s/ Richard W. Mear
                                                                                          9                                                    Richard W. Mear
                                                                                         10                                                    Attorney for Defendants
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11                                 CERTIFICATE OF SERVICE
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12
                                                                                                     I hereby certify that on November 11, 2019, I electronically transmitted the
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   attached document to the Clerk’s Office using the CM/ECF System for filing and
                                                                                              electronic copy to the following party:
                                                                                         14
                                                                                              Jan-Georg Roesch
                                                                                         15   Sarkisov & Roesch
                                                                                              16042 North 32nd Street, Suite C-5
                                                                                         16   Phoenix, Arizona 85032
                                                                                              Attorneys for Plaintiff
                                                                                         17
                                                                                         18
                                                                                              /s/ Victoria R. Kelly
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9107400_1                                     5
